Name: Commission Regulation (EEC) No 409/90 of 16 February 1990 amending Regulation (EEC) No 584/75 laying down detailed rules for the application of the system of tendering for export refunds on rice
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 Avis juridique important|31990R0409Commission Regulation (EEC) No 409/90 of 16 February 1990 amending Regulation (EEC) No 584/75 laying down detailed rules for the application of the system of tendering for export refunds on rice Official Journal L 043 , 17/02/1990 P. 0021 - 0021 Finnish special edition: Chapter 3 Volume 32 P. 0040 Swedish special edition: Chapter 3 Volume 32 P. 0040 *****COMMISSION REGULATION (EEC) No 409/90 of 16 February 1990 amending Regulation (EEC) No 584/75 laying down detailed rules for the application of the system of tendering for export refunds on rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431/76 of 21 June 1976 laying down general rules for granting export refunds for rice and criteria for fixing the amount of such refunds (1), and in particular Article 4 (2) thereof, Whereas the second subparagraph of Article 1 (2) of Commission Regulation (EEC) No 584/75 (2), as last amended by Regulation (EEC) No 379/89 (3), provides that a period of at least 15 days must elapse between the date of publication of the notice of an invitation to tender and the first date laid down for the submission of tenders; Whereas a period of 10 days is likely better to ensure efficient management of the tendering procedure while enabling the operators concerned to be informed in good time; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The second-to-last sentence of Article 1 (2) of Regulation (EEC) No 584/75 is hereby replaced by the following: 'Between publication of the invitation to tender and the first date fixed for submission of tenders, a period of at least 10 days must be allowed.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 166, 25. 6. 1976, p. 36. (2) OJ No L 61, 7. 3. 1975, p. 25. (3) OJ No L 44, 16. 2. 1989, p. 22.